Reasons for Allowance

1.	Examiner has reviewed and considered Applicant’s arguments and amendments of claims of 09/28/21 and based on current claims juxtaposed potential and previous prior art, Examiner is hereby allowing claims 1 – 20.

The following is an Examiner’s statement of reasons for allowance. 
The prior art of record does not teach or fairly suggest at least:
“…determining, by a computing device, one or more properties of the first web part;
identifying, by the computing device, a first attribute for the one or more properties of the first web part;
identifying, by the computing device in response to an identification of the first attribute, a second web part with one or more properties having a second attribute based on a graphical similarity between the second attribute and the first attribute; and
replacing, by the computing device in response to at least an identification of the
second web part, at least the first web part in the computing platform with the second web part ...”as best illustrated by FIG. 5, and in such a manner as recited in independent claims 1, 8 and 14.
Therefore, claims 1 – 20 are in condition for allowance.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Chuck O Kendall/
Primary Examiner, Art Unit 2192